DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 17 June 2021, 20 October 2021, and 03 May 2022, were filed after the mailing date of the patent application on 17 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 17 June 2021, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gongli Ma (CN102685805A using the Espacenet English Translation of the Description of CN102685805A (See PTO-892 Non-Patent Documents Citation U); hereinafter referred to as “Ma”) in view of Lui et al. (US 20200068391 A1 using the provisional filing date of 09 May 2017 corresponding to U.S. Provisional Application No. 62/503,627; hereinafter referred to as “Lui”).
Regarding Claim 1, Ma discloses a Network equipment configured for use in a wireless communication network, the network equipment comprising: 
obtain a sub-domain code indicating a certain sub-domain (¶34-36 & ¶40-41, Ma discloses obtaining, by a Authentication, Authorization, Accounting (AAA) server gateway, a subdomain code), from among multiple sub-domains of a home network of a subscriber, to which the subscriber is assigned (¶18 & ¶40-41, Ma discloses a plurality of sub-domains within a home network to which a user belongs), wherein the sub-domain code is different than a home network identifier that identifies the home network of the subscriber (¶44-46, Ma discloses that the sub-domain code is different than a modified domain name of the home network); and 
transmit, via the communication circuitry, information (¶18 & ¶40-46, Ma discloses transmitting, by a AAA server gateway to an AAA server of a corresponding sub-domain, a message) that configures other network equipment to associate the sub-domain code with a certain instance of a provider network function (¶18 & ¶40-41 & ¶45-46, Ma discloses that the message causes the sub-domain identification code to be added to the user’s home domain of the message and further configures other network equipments by altering how the message is eventually forwarded) among multiple instances of the provider network function in the home network that are respectively allocated to provide a service to be consumed for subscribers assigned to different sub-domains of the home network (¶18 & ¶40-41, Ma discloses a plurality of Authentication, Authorization, Accounting (AAA) servers where each AAA server is an instance of an authentication function that further corresponds to a subdomain).
However, Ma does not explicitly disclose communication circuitry and processing circuitry.
Liu teaches communication circuitry (¶208-209 & Fig. 19 | U.S. Provisional Application No. 62/503,627: Fig. XZ & Specification at Pgs. 28-29, Liu teaches a device comprising communication resources 1930) and processing circuitry (¶208-209 & Fig. 19 | U.S. Provisional Application No. 62/503,627: Fig. XZ & Specification at Pgs. 28-29, Liu teaches a device further comprising at least one processors 1910).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Ma by requiring that the network equipment comprises communication circuitry and processing circuitry as taught by Liu because there is a reduction or a prevention of replay and denial of service (DOS) attacks (Liu, ¶26).
Regarding Claim 2, Ma in view of Liu discloses the network equipment of claim 1.
Ma further discloses the information includes the sub-domain code (¶41 & ¶46, Ma discloses that the message comprises the sub-domain identification code) and routing information for the certain instance (¶18 & ¶40-41, Ma discloses that the message further includes an MCC of the home network, an MNC of the home network, an MCC of the roaming/visited network, and the MNC of the roaming/visited network.  ¶45-46, Ma discloses that the sub-domain code, MCC, and MNC are used to route the message), such that the information configures the other network equipment to associate the sub-domain code with the routing information (¶18 & ¶40-41, Ma discloses that the message causes the sub-domain identification code to be added to the user’s home domain of the message and further configures other network equipments by altering how the message is eventually forwarded).
Regarding Claim 3, Ma in view of Liu discloses the network equipment of claim 2.
Ma further discloses the routing information is an Internet Protocol, IP, address, a host name, a domain name (¶44-46, Ma discloses that the sub-domain code, the MNC of the home network, and the MCC of the home network are combined to form a name for user home domain), or a uniform resource identifier, of the certain instance.
Regarding Claim 4, Ma in view of Liu discloses the network equipment of claim 1.
Ma further discloses the network equipment implements an operation and maintenance function, the certain instance of the provider network function (¶18 & ¶40-41, Ma discloses that the AAA server corresponding to a subdomain in a home network performs a network function of authentication), or a proxy for the certain instance of the provider network function.
Regarding Claim 5, Ma in view of Liu discloses the network equipment of claim 1.
Ma further discloses the provider network function is a unified data management function, a subscription identifier de-concealing function, or an authentication server function (¶18 & ¶40-41, Ma discloses that the AAA server corresponding to a subdomain in a home network performs a network function of authentication).
Regarding Claim 6, Ma in view of Liu discloses the network equipment of claim 1.
Ma further discloses the other network equipment implements a network repository function (¶18 & ¶40-41, Ma discloses that the AAA server corresponding to a subdomain in a home network performs a network function of authentication).
Regarding Claim 7, Ma in view of Liu discloses the network equipment of claim 1.
Ma further discloses different sub-domains of the home network are associated with different routing information (¶18 & ¶40-41 &¶45-46, Ma discloses that the plurality of sub-domain codes of the home network are associated with different domain names.  Here, the different values of sub-domain code, MNC, and MCC are used to generate different modified domain names), and wherein the sub-domain code is an identifier associated with the routing information for the certain sub-domain (¶18 & ¶40-46, Ma discloses that the sub-domain_id field includes a sub-domain code that unique identifies a sub-domain in the home network).
Regarding Claim 8, Ma in view of Liu discloses the network equipment of claim 1.
Ma further discloses the processing circuitry is further configured to generate a field that indicates the sub-domain code (¶18 & ¶40-46, Ma discloses generating, by the AAA server prior to forwarding, a message comprising a subdomain_id field to indicate a subdomain identification code), wherein the field is a sub-domain code field dedicated to indicating a sub-domain code (¶18 & ¶45-46, Ma discloses that the sub-domain_id field includes a sub-domain code that unique identifies a sub-domain in the home network), and wherein the information that configures the other network equipment includes the field (¶18 & ¶40-41 & ¶45-46, Ma discloses that the message comprises the sub-domain identification code for addition to the user’s home domain of the message and further configures other network equipments by altering how the message is eventually forwarded).
Regarding Claim 9, Ma discloses a network equipment configured for use in a wireless communication network, the network equipment comprising: 
obtain a sub-domain code indicating a certain sub-domain (¶34-36 & ¶40-41, Ma discloses obtaining, by a Authentication, Authorization, Accounting (AAA) server gateway, a subdomain code), from among multiple sub-domains of a home network of a subscriber, to which the subscriber is assigned (¶18 & ¶40-41, Ma discloses a plurality of sub-domains within a home network to which a user belongs), wherein the sub-domain code is different than a home network identifier that identifies the home network of the subscriber (¶44-46, Ma discloses that the sub-domain code is different than a modified domain name of the home network); and 
transmit, via the communication circuitry, information that configures a user equipment of the subscriber, or an integrated circuit card associated with the subscriber, with the obtained sub-domain code (¶18 & ¶40-41, Ma discloses transmitting, by a AAA server gateway to a AAA server of a corresponding sub-domain of a home network to which the user belongs, a message where the message configures the AAA server).
However, Ma does not explicitly disclose communication circuitry and processing circuitry.
Liu teaches communication circuitry (¶208-209 & Fig. 19 | U.S. Provisional Application No. 62/503,627: Fig. XZ & Specification at Pgs. 28-29, Liu teaches a device comprising communication resources 1930) and processing circuitry (¶208-209 & Fig. 19 | U.S. Provisional Application No. 62/503,627: Fig. XZ & Specification at Pgs. 28-29, Liu teaches a device further comprising at least one processors 1910).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Ma by requiring that the network equipment comprises communication circuitry and processing circuitry as taught by Liu because there is a reduction or a prevention of replay and denial of service (DOS) attacks (Liu, ¶26).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 4.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 5.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 7.
Regarding Claim 13, Ma in view of Liu discloses the network equipment of claim 9.
Ma further discloses the processing circuitry is further configured to generate a field that indicates the sub-domain code (¶18 & ¶40-46, Ma discloses generating, by the AAA server prior to forwarding, a message comprising a subdomain_id field to indicate a subdomain identification code), wherein the field is a sub-domain code field dedicated to indicating a sub-domain code (¶18 & ¶45-46, Ma discloses that the sub-domain_id field includes a sub-domain code that unique identifies a sub-domain in the home network), and wherein the processing circuitry is configured to transmit the field to the user equipment or the integrated circuit card (¶18 & ¶40-41 & ¶45-46, Ma discloses that the message comprises the sub-domain identification code for addition to the user’s home domain of the message and further configures other network equipments by altering how the message is eventually forwarded).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 1.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 2.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 4.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 5.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 6.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 7.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 9.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of U.S. Patent No. 11071050 in view of Ma.
Regarding Claim 1, Claim 26 of the ‘050 Patent discloses a Network equipment configured for use in a wireless communication network, the network equipment comprising: 
communication circuitry (Claim 26 of the '050 Patent discloses communication circuitry); and 
processing circuitry (Claim 26 of the '050 Patent discloses processing circuitry) configured to: 
obtain a sub-domain code indicating a certain sub-domain (Claim 26 of the '050 Patent discloses receive, via the communication circuitry, at least a portion of a subscription concealed identifier for a subscriber, wherein the subscription concealed identifier contains a concealed subscription permanent identifier for the subscriber, wherein the received at least a portion of the subscription concealed identifier indicates a sub-domain code), from among multiple sub-domains of a home network of a subscriber, to which the subscriber is assigned (Claim 26 of the '050 Patent discloses the sub-domain code indicates a certain sub-domain, from among multiple sub-domains of a home network of the subscriber, to which the subscriber is assigned), wherein the sub-domain code is different than a home network identifier that identifies the home network of the subscriber (Claim 26 of the '050 Patent discloses the sub-domain code is different than a home network identifier that identifies the home network of the subscriber).
However, Claim 26 of the ‘050 Patent does not disclose to transmit, via the communication circuitry, information that configures other network equipment to associate the sub-domain code with a certain instance of a provider network function among multiple instances of the provider network function in the home network that are respectively allocated to provide a service to be consumed for subscribers assigned to different sub-domains of the home network.
Ma, a prior art reference in the same field of endeavor, teaches transmit, via the communication circuitry, information (¶18 & ¶40-46, Ma discloses transmitting, by a AAA server gateway to an AAA server of a corresponding sub-domain, a message) that configures other network equipment to associate the sub-domain code with a certain instance of a provider network function (¶18 & ¶40-41 & ¶45-46, Ma discloses that the message causes the sub-domain identification code to be added to the user’s home domain of the message and further configures other network equipments by altering how the message is eventually forwarded) among multiple instances of the provider network function in the home network that are respectively allocated to provide a service to be consumed for subscribers assigned to different sub-domains of the home network (¶18 & ¶40-41, Ma discloses a plurality of Authentication, Authorization, Accounting (AAA) servers where each AAA server is an instance of an authentication function that further corresponds to a subdomain).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 26 of the ‘050 Patent by transmit[ting], via the communication circuitry, information that configures other network equipment to associate the sub-domain code with a certain instance of a provider network function among multiple instances of the provider network function in the home network that are respectively allocated to provide a service to be consumed for subscribers assigned to different sub-domains of the home network as taught by Ma because selection of AAA servers in a home network is improved by associated each AAA server to a sub-domain code (Ma, ¶2).
Regarding Claim 2, Claim 26 of the ‘050 Patent in view of Ma discloses the network equipment of claim 1.
However, Claim 26 of the ‘050 Patent does not disclose the information includes the sub-domain code and routing information for the certain instance, such that the information configures the other network equipment to associate the sub-domain code with the routing information.
Ma, a prior art reference in the same field of endeavor, teaches the information includes the sub-domain code (¶41 & ¶46, Ma discloses that the message comprises the sub-domain identification code) and routing information for the certain instance (¶18 & ¶40-41, Ma discloses that the message further includes an MCC of the home network, an MNC of the home network, an MCC of the roaming/visited network, and the MNC of the roaming/visited network.  ¶45-46, Ma discloses that the sub-domain code, MCC, and MNC are used to route the message), such that the information configures the other network equipment to associate the sub-domain code with the routing information (¶18 & ¶40-41, Ma discloses that the message causes the sub-domain identification code to be added to the user’s home domain of the message and further configures other network equipments by altering how the message is eventually forwarded).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 26 of the ‘050 Patent by requiring that the information includes the sub-domain code and routing information for the certain instance, such that the information configures the other network equipment to associate the sub-domain code with the routing information as taught by Ma because selection of AAA servers in a home network is improved by associated each AAA server to a sub-domain code (Ma, ¶2).
Regarding Claim 3, Claim 26 of the ‘050 Patent in view of Ma discloses the network equipment of claim 2.
However, Claim 26 of the ‘050 Patent does not explicitly disclose the routing information is an Internet Protocol, IP, address, a host name, a domain name, or a uniform resource identifier, of the certain instance.
Ma, a prior art reference in the same field of endeavor, teaches the routing information is an Internet Protocol, IP, address, a host name, a domain name (¶44-46, Ma discloses that the sub-domain code, the MNC of the home network, and the MCC of the home network are combined to form a name for user home domain), or a uniform resource identifier, of the certain instance.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 26 of the ‘050 Patent by requiring the routing information is an Internet Protocol, IP, address, a host name, a domain name, or a uniform resource identifier, of the certain instance as taught by Ma because selection of AAA servers in a home network is improved by associated each AAA server to a sub-domain code (Ma, ¶2).
Regarding Claim 4, Claim 26 of the ‘050 Patent in view of Ma discloses the network equipment of claim 1.
However, Claim 26 of the ‘050 Patent does not explicitly disclose the network equipment implements an operation and maintenance function, the certain instance of the provider network function, or a proxy for the certain instance of the provider network function.
Ma, a prior art reference in the same field of endeavor, teaches the network equipment implements an operation and maintenance function, the certain instance of the provider network function (¶18 & ¶40-41, Ma discloses that the AAA server corresponding to a subdomain in a home network performs a network function of authentication), or a proxy for the certain instance of the provider network function.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 26 of the ‘050 Patent by requiring that the network equipment implements an operation and maintenance function, the certain instance of the provider network function, or a proxy for the certain instance of the provider network function as taught by Ma because selection of AAA servers in a home network is improved by associated each AAA server to a sub-domain code (Ma, ¶2).
Regarding Claim 5, Claim 26 of the ‘050 Patent in view of Ma discloses the network equipment of claim 1.
However, Claim 26 of the ‘050 Patent does not explicitly disclose the provider network function is a unified data management function, a subscription identifier de-concealing function, or an authentication server function.
Ma, a prior art reference in the same field of endeavor, teaches the provider network function is a unified data management function, a subscription identifier de-concealing function, or an authentication server function (¶18 & ¶40-41, Ma discloses that the AAA server corresponding to a subdomain in a home network performs a network function of authentication).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 26 of the ‘050 Patent by requiring that the provider network function is a unified data management function, a subscription identifier de-concealing function, or an authentication server function as taught by Ma because selection of AAA servers in a home network is improved by associated each AAA server to a sub-domain code (Ma, ¶2).
Regarding Claim 6, Claim 26 of the ‘050 Patent in view of Ma discloses the network equipment of claim 1.
However, Claim 26 of the ‘050 Patent does not explicitly disclose the other network equipment implements a network repository function.
Ma, a prior art reference in the same field of endeavor, teaches the other network equipment implements a network repository function (¶18 & ¶40-41, Ma discloses that the AAA server corresponding to a subdomain in a home network performs a network function of authentication).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 26 of the ‘050 Patent by requiring that the other network equipment implements a network repository function as taught by Ma because selection of AAA servers in a home network is improved by associated each AAA server to a sub-domain code (Ma, ¶2).
Regarding Claim 7, Claim 26 of the ‘050 Patent in view of Ma discloses the network equipment of claim 1.
However, Claim 26 of the ‘050 Patent does not explicitly disclose different sub-domains of the home network are associated with different routing information, and wherein the sub-domain code is an identifier associated with the routing information for the certain sub-domain.
Ma, a prior art reference in the same field of endeavor, teaches different sub-domains of the home network are associated with different routing information (¶18 & ¶40-41 &¶45-46, Ma discloses that the plurality of sub-domain codes of the home network are associated with different domain names.  Here, the different values of sub-domain code, MNC, and MCC are used to generate different modified domain names), and wherein the sub-domain code is an identifier associated with the routing information for the certain sub-domain (¶18 & ¶40-46, Ma discloses that the sub-domain_id field includes a sub-domain code that unique identifies a sub-domain in the home network).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 26 of the ‘050 Patent by requiring that different sub-domains of the home network are associated with different routing information and the sub-domain code is an identifier associated with the routing information for the certain sub-domain as taught by Ma because selection of AAA servers in a home network is improved by associated each AAA server to a sub-domain code (Ma, ¶2).
Regarding Claim 8, Claim 26 of the ‘050 Patent in view of Ma discloses the network equipment of claim 1.
However, Claim 26 of the ‘050 Patent does not explicitly disclose the processing circuitry is further configured to generate a field that indicates the sub-domain code, wherein the field is a sub-domain code field dedicated to indicating a sub-domain code, and wherein the information that configures the other network equipment includes the field.
Ma, a prior art reference in the same field of endeavor, teaches the processing circuitry is further configured to generate a field that indicates the sub-domain code (¶18 & ¶40-46, Ma discloses generating, by the AAA server prior to forwarding, a message comprising a subdomain_id field to indicate a subdomain identification code), wherein the field is a sub-domain code field dedicated to indicating a sub-domain code (¶18 & ¶45-46, Ma discloses that the sub-domain_id field includes a sub-domain code that unique identifies a sub-domain in the home network), and wherein the information that configures the other network equipment includes the field (¶18 & ¶40-41 & ¶45-46, Ma discloses that the message comprises the sub-domain identification code for addition to the user’s home domain of the message and further configures other network equipments by altering how the message is eventually forwarded).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 26 of the ‘050 Patent by requiring that the processing circuitry is further configured to generate a field that indicates the sub-domain code, wherein the field is a sub-domain code field dedicated to indicating a sub-domain code, and wherein the information that configures the other network equipment includes the field as taught by Ma because selection of AAA servers in a home network is improved by associated each AAA server to a sub-domain code (Ma, ¶2).
Regarding Claim 9, Claim 26 of the ‘050 Patent discloses a network equipment configured for use in a wireless communication network, the network equipment comprising: 
communication circuitry (Claim 26 of the '050 Patent discloses communication circuitry); and processing circuitry (Claim 26 of the '050 Patent discloses processing circuitry) configured to: 
obtain a sub-domain code indicating a certain sub-domain (Claim 26 of the '050 Patent discloses receive, via the communication circuitry, at least a portion of a subscription concealed identifier for a subscriber, wherein the subscription concealed identifier contains a concealed subscription permanent identifier for the subscriber, wherein the received at least a portion of the subscription concealed identifier indicates a sub-domain code), from among multiple sub-domains of a home network of a subscriber, to which the subscriber is assigned (Claim 26 of the '050 Patent discloses the sub-domain code indicates a certain sub-domain, from among multiple sub-domains of a home network of the subscriber, to which the subscriber is assigned), wherein the sub-domain code is different than a home network identifier that identifies the home network of the subscriber (Claim 26 of the '050 Patent discloses the sub-domain code is different than a home network identifier that identifies the home network of the subscriber).
However, Claim 26 of the ‘050 Patent does not disclose to transmit, via the communication circuitry, information that configures a user equipment of the subscriber, or an integrated circuit card associated with the subscriber, with the obtained sub-domain code.
Ma, a prior art reference in the same field of endeavor, teaches to transmit, via the communication circuitry, information that configures a user equipment of the subscriber, or an integrated circuit card associated with the subscriber, with the obtained sub-domain code (¶18 & ¶40-41, Ma discloses transmitting, by a AAA server gateway to a AAA server of a corresponding sub-domain of a home network to which the user belongs, a message where the message configures the AAA server).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 26 of the ‘050 Patent by transmit[ting], via the communication circuitry, information that configures a user equipment of the subscriber, or an integrated circuit card associated with the subscriber, with the obtained sub-domain code as taught by Ma because selection of AAA servers in a home network is improved by associated each AAA server to a sub-domain code (Ma, ¶2).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 4.
Regarding Claim 11, Claim 11 is rejected on the same basis as Claim 5.
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 7.
Regarding Claim 13, Claim 26 of the ‘050 Patent in view of Ma discloses the network equipment of claim 9.
However, Claim 26 of the ‘050 Patent does not disclose the processing circuitry is further configured to generate a field that indicates the sub-domain code, wherein the field is a sub-domain code field dedicated to indicating a sub-domain code, and wherein the processing circuitry is configured to transmit the field to the user equipment or the integrated circuit card.
Ma, a prior art reference in the same field of endeavor, teaches the processing circuitry is further configured to generate a field that indicates the sub-domain code (¶18 & ¶40-46, Ma discloses generating, by the AAA server prior to forwarding, a message comprising a subdomain_id field to indicate a subdomain identification code), wherein the field is a sub-domain code field dedicated to indicating a sub-domain code (¶18 & ¶45-46, Ma discloses that the sub-domain_id field includes a sub-domain code that unique identifies a sub-domain in the home network), and wherein the processing circuitry is configured to transmit the field to the user equipment or the integrated circuit card (¶18 & ¶40-41 & ¶45-46, Ma discloses that the message comprises the sub-domain identification code for addition to the user’s home domain of the message and further configures other network equipments by altering how the message is eventually forwarded).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Claim 26 of the ‘050 Patent by requiring that the processing circuitry is further configured to generate a field that indicates the sub-domain code, wherein the field is a sub-domain code field dedicated to indicating a sub-domain code, and wherein the processing circuitry is configured to transmit the field to the user equipment or the integrated circuit card as taught by Ma because selection of AAA servers in a home network is improved by associated each AAA server to a sub-domain code (Ma, ¶2).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 1.
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 2.
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 4.
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 5.
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 6.
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 7.
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 9.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC NOWLIN/Examiner, Art Unit 2474